Case 8:18-cr-OO486-.]DW-CPT Document 18 Filed 01/04/19 Page 1 of 18 Page|D 46

AF Approval Chief Approva®/\

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORlDA
TAMPA DIVISION
UNITED STATES OF AMERICA
V. CASE NO. 8:lS-Cr-486-T-27CPT

JAMES LAUGHERY

PLEA AGREEl\/[ENT

 

Pursuant to Fed. R. Crirn. P. ll(c), the United States of America, by
l\/laria Chapa Lopez, United States Attorney for the l\/liddle District of
Florida, and the defendant JAMES LAUGHERY, and the attorney for the
defendant, Christopher Delaughter, Esq. mutually agree as folloWs:

A. Particularized Terms

l. Count( s) Pleading To

T he defendant shall enter a plea of guilty to Count One of the
Indictment. Count One charges the defendant With being a Felon in
Possession of a Firearm, in violation of Title 18 U.S.C. §§ 922(g)(l) and
924(e)(l).
2. l\/laXimurn Penalties

The penalty for the offense charged in Count One of the

  

#»\
Defendant’s lnltials ; r'

Case 8:18-cr-OO486-.]DW-CPT Document 18 Filed 01/04/19 Page 2 of 18 Page|D 47

lndictment is a term of up to l() years imprisonment, a fine of up to
$250,000.00, a term of supervised release of up to three years, and a special
assessment of $lO().OO to be due on the date of Sentencing.

3. Elements of the Offense(s)

T he defendant acknowledges understanding the nature
and elements of the offense(s) With Which defendant has been charged
and to Which defendant is pleading guilty.

T he essential elements of Count One, Felon in Possession
of a Firearm, are as folloWs:

First: The defendant knowingly possessed a firearm in or
affecting interstate or foreign commerce; and

Second: Before possessing the firearm, the defendant had been
convicted of a felony - a crime punishable by
imprisonment for more than one year.
4. Counts Dismissed
At the time of sentencing, the remaining count(s) against the
defendant, Counts TWo, Three, and Four, Will be dismissed pursuant to Fed.
R. Crim. P. ll(c)(l)(A).
5. Guidelines Sentence
ch
Pursuant to Fed. R. Crim. P. ll(c)(l)(B), the United States and'

“dle~defeiad&nPWHl recommend to the Court that the defendant be sentenced

 
  

Defendant’s lnitials

Case 8:18-cr-OO486-.]DW-CPT Document 18 Filed 01/04/19 Page 3 of 18 Page|D 48

within the defendant’s applicable guidelines range as determined by the Court
pursuant to the United States Sentencing Guidelines. The parties understand
that such a recommendation is not binding on the Court and that, if it is not
accepted by this Court, neither the United States nor the defendant will be
allowed to withdraw from the plea agreement, and the defendant will not be
allowed to withdraw from the plea of guilty.

6. Acceptance of Responsibilitv - Three Levels

At the time of sentencing, and in the event that no adverse
information is received suggesting such a recommendation to be unwarranted,
the United States will recommend to the Court that the defendant receive a
two-level downward adjustment for acceptance of responsibility, pursuant to
USSG §3El . l(a). The defendant understands that this recommendation or
request is not binding on the Court, and if not accepted by the Court, the
defendant will not be allowed to withdraw from the plea.

Further, at the time of sentencing, if the defendant's offense level
prior to operation of subsection (a) is level l6 or greater, and if the defendant
complies with the provisions of USSG §3El . l(b) and all terms of this Plea
Agreement, including but not limited to, the timely submission of the financial
affidavit referenced in Paragraph B.4., the United States agrees to file a motion

pursuant to USSG §3El . l(b) for a downward adjustment of one additional

   
  

Defendant’s lnitials /

Case 8:18-cr-OO486-.]DW-CPT Document 18 Filed 01/04/19 Page 4 of 18 Page|D 49

level. The defendant understands that the determination as to whether the
defendant has qualified for a downward adjustment of a third level for
acceptance of responsibility rests solely with the United States Attorney for the
Middle District of Florida, and the defendant agrees that the defendant cannot
and will not challenge that determination, whether by appeal, collateral attack,
or otherwise.

7. Cooperation - Substantial Assistance to be Considered

Defendant agrees to cooperate fully with the United States in the

investigation and prosecution of other persons, and to testify, subject to a
prosecution for perjury or making a false statement, fully and truthfully before
any federal court proceeding or federal grand jury in connection with the
charges in this case and other matters, such cooperation to further include a
full and complete disclosure of all relevant information, including production
of any and all books, papers, documents, and other objects in defendant's
possession or control, and to be reasonably available for interviews which the
United States may require. lf the cooperation is completed prior to
sentencing, the government agrees to consider whether such cooperation
qualifies as "substantial assistance" in accordance with the policy of the United
States Attorney for the Middle District of Florida, warranting the filing of a

motion at the time of sentencing recommending (l) a downward departure

Defendant’s lnitials

 

Case 8:18-cr-OO486-.]DW-CPT Document 18 Filed 01/04/19 Page 5 of 18 Page|D 50

from the applicable guideline range pursuant to USSG §SKl .l, or (2) the
imposition of a sentence below a statutory minimum, if any, pursuant to 18
U.S.C. § 3553(€), or (3) both. lf the cooperation is completed subsequent to
sentencing, the government agrees to consider whether such cooperation
qualifies as "substantial assistance" in accordance with the policy of the United
States Attorney for the Middle District of Florida, warranting the filing of a
motion for a reduction of sentence within one year of the imposition of
sentence pursuant to Fed. R. Crim. P. 35(b). In any case, the defendant
understands that the determination as to whether "substantial assistance" has
been provided or what type of motion related thereto will be filed, if any, rests
solely with the United States Attorney for the l\/liddle District of Florida, and
the defendant agrees that defendant cannot and will not challenge that
determination, whether by appeal, collateral attack, or otherwise

8. Use of lnformation - Section lBl .8

 

Pursuant to USSG §lBl .S(a), the United States agrees that no
self-incriminating information which the defendant may provide during the
course of defendant's cooperation and pursuant to this agreement shall be used
in determining the applicable sentencing guideline range, subject to the

restrictions and limitations set forth in USSG §lB l .S(b).

Defendant’s Initials

 

Case 8:18-cr-OO486-.]DW-CPT Document 18 Filed 01/04/19 Page 6 of 18 Page|D 51 '

9. Cooperation - Resnonsibilities of Parties

a. The government will make known to the Court and other
relevant authorities the nature and extent of defendant's cooperation and any
other mitigating circumstances indicative of the defendant's rehabilitative
intent by assuming the fundamental civic duty of reporting crime. However,
the defendant understands that the government can make no representation
that the Court will impose a lesser sentence solely on account of, or in
consideration of, such cooperation

b. lt is understood that should the defendant knowingly
provide incomplete or untruthful testimony, statements, or information
pursuant to this agreement, or should the defendant falsely implicate or
incriminate any person, or should the defendant fail to voluntarily and
unreservedly disclose and provide full, complete, truthful, and honest
knowledge, information, and cooperation regarding any of the matters noted
herein, the following conditions shall apply:

(l) The defendant may be prosecuted for any perjury or
false declarations, if any, committed while testifying pursuant to this
agreement, or for obstruction of justice.

(2) The United States may prosecute the defendant for

the charges which are to be dismissed pursuant to this agreement, if any, and

Defendant’s lnitials

 

Case 8:18-cr-OO486-.]DW-CPT Document 18 Filed 01/04/19 Page 7 of 18 Page|D 52

may either seek reinstatement of or refile such charges and prosecute the
defendant thereon in the event such charges have been dismissed pursuant to
this agreement With regard to Such charges, if any, which have been
dismissed, the defendant, being fully aware of the nature of all such charges
now pending in the instant case, and being further aware of defendant's rights,
as to all felony charges pending in such cases (those offenses punishable by
imprisonment for a term of over one year), to not be held to answer to said
felony charges unless on a presentment or indictment of a grand jury, and
further being aware that all such felony charges in the instant case have
heretofore properly been returned by the indictment of a grand jury, does
hereby agree to reinstatement of such charges by recision of any order
dismissing them or, alternatively, does hereby waive, in open court,
prosecution by indictment and consents that the United States may proceed by
information instead of by indictment with regard to any felony charges which
may be dismissed in the instant case, pursuant to this plea agreement, and the
defendant further agrees to waive the statute of limitations and any speedy
trial claims on such charges.

(3) The United States may prosecute the defendant for
any offenses set forth herein, if any, the prosecution of which in accordance

with this agreement, the United States agrees to forego, and the defendant

Defendant’s Initials

 

Case 8:18-cr-OO486-.]DW-CPT Document 18 Filed 01/04/19 Page 8 of 18 Page|D 53

agrees to Waive the statute of limitations and any speedy trial claims as to any
such offenses

(4) The government may use against the defendant the
defendant's own admissions and statements and the information and books,
papers, documents, and objects that the defendant has furnished in the course
of the defendant's cooperation with the government

(5) The defendant will not be permitted to withdraw the
guilty pleas to those counts to which defendant hereby agrees to plead in the
instant case but, in that event, defendant will be entitled to the sentencing
limitations, if any, set forth in this plea agreement, with regard to those counts
to which the defendant has pled; or in the alternative, at the option of the
United States, the United States may move the Court to declare this entire
plea agreement null and void.

lO. d Forfeiture of Assets
The defendant agrees to forfeit to the United States immediately

and voluntarily any and all assets and property, or portions thereof, subject to
forfeiture, pursuant to l8 U.S.C. § 924(d)(l) and 28 U.S.C. § 246l(c), whether
in the possession or control of the United States, the defendant or defendant's
nominees. The property to be forfeited includes, but is not limited a Cobra

.380 caliber handgun, a Smith and Wesson 9mm handgun, a Smith and

Defendant’s lnitials

 

Case 8:18-cr-OO486-.]DW-CPT Document 18 Filed 01/04/19 Page 9 of 18 Page|D 54

Wesson .35 7 handgun, a Taurus .357 handgun, and ammunition, which were
used or involved in the violation charged in the lndictment.

The defendant agrees to take all steps necessary to identify and
locate all property subject to forfeiture and to transfer custody of such property
to the United States before the defendant’s sentencing To that end, the
defendant agrees to make a full and complete disclosure of all assets over
which defendant exercises control directly or indirectly, including all assets
held by nominees, to execute any documents requested by the United States to
obtain from any other parties by lawful means any records of assets owned by
the defendant, and to consent to the release of the defendant’s tax returns for
the previous five years. The defendant agrees to be interviewed by the
government, prior to and after sentencing, regarding such assets and their
connection to criminal conduct. T he defendant further agrees to be
polygraphed on the issue of assets, if it is deemed necessary by the United
States. The defendant agrees that Federal Rule of Criminal Procedure ll and
U.S.S.G. § lBl.8 will not protect from forfeiture assets disclosed by the
defendant as part of his cooperation.

The defendant agrees to take all steps necessary to assist the
government in obtaining clear title to the forfeitable assets before the

defendant's sentencing In addition to providing full and complete

Defendant’s lnitials 9

Case 8:18-cr-OO486-.]DW-CPT Document 18 Filed 01/04/19 Page 10 of 18 Page|D 55

information about forfeitable assets, these steps include, but are not limited to,
the surrender of title, the signing of a consent decree of forfeiture, and signing
of any other documents necessary to effectuate such transfers

The defendant agrees that the United States is not limited to
forfeiture of the property specifically identified for forfeiture in this Plea
Agreement. lf the United States determines that property of the defendant
identified for forfeiture cannot be located upon the exercise of due diligence;
has been transferred or sold to, or deposited with, a third party; has been
placed beyond the jurisdiction of the Court; has been substantially diminished
in value; or has been commingled with other property which cannot be
divided without difficulty; then the United States shall, at its option, be
entitled to forfeiture of any other property (substitute assets) of the defendant
up to the value of any property described above. The Court shall retain
jurisdiction to`_ settle any disputes arising from application of this clause. The
defendant agrees that forfeiture of substitute assets as authorized herein shall
not be deemed an alteration of the defendant's sentence.

Forfeiture of the defendant's assets shall not be treated as
satisfaction of any fine, restitution, cost of imprisonment, or any other penalty

the Court may impose upon the defendant in addition to forfeiture

Defendant’s Initials lO

 

Case 8:18-cr-OO486-.]DW-CPT Document 18 Filed 01/04/19 Page 11 of 18 Page|D 56

The defendant agrees that, in the event the Court determines that
the defendant has breached this section of the Plea Agreement, the defendant
may be found ineligible for a reduction in the Guidelines calculation for
acceptance of responsibility and substantial assistance, and may be eligible for
an obstruction of justice enhancement

B. Standard Terms and Conditions

 

1. Si:)ecial Assessment and Fine
On each count to which a plea of guilty is entered, the Court
shall impose a special assessment of $100 pursuant to 18 U.S.C. § 3013. The
special assessment is due on the date of sentencing
T he defendant understands that this agreement imposes no
limitation as to fine.
2. Supervised Release
The defendant understands that the offense(s) to which the
defendant is pleading provide(s) for imposition of a term of supervised release
upon release from imprisonment, and that, if the defendant should violate the
conditions of release, the defendant would be subject to a further term of

imprisonment

Defendant’s Initials ‘4 ll

 

Case 8:18-cr-OO486-.]DW-CPT Document 18 Filed 01/04/19 Page 12 of 18 Page|D 57

3. Sentencing Information
The United States reserves its right and obligation to report to the
Court and the United States Probation Office all information concerning the
background, character, and conduct of the defendant, to provide relevant
factual information, including the totality of the defendant's criminal activities,
if any, not limited to the count(s) to which defendant pleads, to respond to
comments made by the defendant or defendant's counsel, and to correct any
misstatements or inaccuracies The United States further reserves its right to
make any recommendations it deems appropriate regarding the disposition of
this case, subject to any limitations set forth herein, if any.
4. Financial Disclosures
Pursuant to 18 U.S.C. § 3664(d)(3) and Fed. R. Crim. P.
32(d)(2)(A)(ii), the defendant agrees to complete and submit to the United
States Attorney's Office within 30 days of execution of this agreement an
affidavit reflecting the defendant's financial condition The defendant
promises that his financial statement and disclosures will be complete,
accurate and truthful and will include all assets in which he has any interest or
over which the defendant exercises control, directly or indirectly, including
those held by a spouse, dependent, nominee or other third party. T he

defendant further agrees to execute any documents requested by the United

Defendant’s lnitials 12

 

Case 8:18-cr-OO486-.]DW-CPT Document 18 Filed 01/04/19 Page 13 of 18 Page|D 58

States needed to obtain from any third parties any records of assets owned by
the defendant, directly or through a nominee, and, by the execution of this
Plea Agreement, consents to the release of the defendant's tax returns for the
previous five years The defendant similarly agrees and authorizes the United
States Attorney's Office to provide to, and obtain from, the United States
Probation Office, the financial affidavit, any of the defendant's federal, state,
and local tax returns, bank records and any other financial information
concerning the defendant, for the purpose of making any recommendations to
the Court and for collecting any assessments, fmes, restitution, or forfeiture
ordered by the Court. The defendant expressly authorizes the United States
Attorney‘s Office to obtain current credit reports in order to evaluate the
defendant's ability to satisfy any financial obligation imposed by the Court
5. Sentencing Recommendations

lt is understood by the parties that the Court is neither a party to
nor bound by this agreement The Court may accept or reject the agreement
or defer a decision until it has had an opportunity to consider the presentence
report prepared by the United States Probation Office. T he defendant
understands and acknowledges that, although the parties are permitted to
make recommendations and present arguments to the Court, the sentence will

be determined solely by the Court, with the assistance of the United States

Defendant’s Initials 13

 

Case 8:18-cr-OO486-.]DW-CPT Document 18 Filed 01/04/19 Page 14 of 18 Page|D 59

Probation Office. Defendant further understands and acknowledges that any
discussions between defendant or defendant's attorney and the attorney or
other agents for the government regarding any recommendations by the
government are not binding on the Court and that, should any
recommendations be rejected, defendant will not be permitted to withdraw
defendant's plea pursuant to this plea agreement The government expressly
reserves the right to support and defend any decision that the Court may make
with regard to the defendant's sentence, whether or not such decision is
consistent with the governments recommendations contained herein.

6. Defendant's Waiver of Right to Appeal the Sentence

The defendant agrees that this Court has jurisdiction and

authority to impose any sentence up to the statutory maximum and expressly
waives the right to appeal defendant's sentence on any ground, including the
ground that the Court erred in determining the applicable guidelines range
pursuant to the United States Sentencing Guidelines, except (a) the ground
that the Sentence exceeds the defendant's applicable guidelines range §
determined by the Court pursuant to the United States Sentencing Guidelines;
(b) the ground that the sentence exceeds the statutory maximum penalty; or (c)
the ground that the sentence violates the Eighth Amendment to the

Constitution; provided, however, that if the government exercises its right to

   

Defendant’s Initials 14

Case 8:18-cr-00486-.]DW-CPT Document 18 Filed 01/04/19 Page 15 of 18 Page|D 60

appeal the sentence imposed, as authorized by 18 U.S.C. § 3742(b), then the
defendant is released from his waiver and may appeal the sentence as
authorized by 18 U.S.C. § 3742(a).
7. Middle District of Florida Agreement
lt is further understood that this agreement is limited to the
Office of the United States Attorney for the l\/liddle District of Florida and
cannot bind other federal, state, or local prosecuting authorities, although this
office will bring defendant's cooperation, if any, to the attention of other
prosecuting officers or others, if requested
8. Filing of Agreement
This agreement shall be presented to the Court, in open court or
in camera, in whole or in part, upon a showing of good cause, and filed in this
cause, at the time of defendant's entry of a plea of guilty pursuant hereto.
9. Voluntariness
The defendant acknowledges that defendant is entering into this
agreement and is pleading guilty freely and voluntarily without reliance upon
any discussions between the attorney for the government and the defendant
and defendant's attorney and without promise of benefit of any kind (other
than the concessions contained herein), and without threats, force,

intimidation, or coercion of any kind. The defendant further acknowledges

Defendant’s lnitials 15

 

Case 8:18-cr-00486-.]DW-CPT Document 18 Filed 01/04/19 Page 16 of 18 Page|D 61

defendant's understanding of the nature of the offense or offenses to which
defendant is pleading guilty and the elements thereof, including the penalties
provided by law, and defendant's complete satisfaction with the representation
and advice received from defendant's undersigned counsel (if any). The
defendant also understands that defendant has the right to plead not guilty or
to persist in that plea if it has already been made, and that defendant has the
right to be tried by a jury with the assistance of counsel, the right to confront
and cross-examine the witnesses against defendant, the right against
compulsory self-incrimination, and the right to compulsory process for the
attendance of witnesses to testify in defendant's defense; but, by pleading
guilty, defendant waives or gives up those rights and there will be no trial.

The defendant further understands that if defendant pleads guilty, the Court
may ask defendant questions about the offense or offenses to which defendant
pleaded, and if defendant answers those questions under oath, on the record,
and in the presence of counsel (if any), defendant's answers may later be used
against defendant in a prosecution for perjury or false statement The
defendant also understands that defendant will be adjudicated guilty of the
offenses to which defendant has pleaded `and, if any of such offenses are
felonies, may thereby be deprived of certain rights, such as the right to vote, to

hold public office, to serve on a jury, or to have possession of firearms

   

Defendant’s lnitials '- 1 16

Case 8:18-cr-00486-.]DW-CPT Document 18 Filed 01/04/19 Page 17 of 18 Page|D 62

10. Factual Basis
Defendant is pleading guilty because defendant is in fact guilty.
The defendant certifies that defendant does hereby admit that the facts set
forth below are true, and were this case to go to trial, the United States would
be able to prove those specific facts and others beyond a reasonable doubt
FA_CE

On January ll, 2018, with the assistance of a Confidential
lnformant (Cl), an undercover agent (UC) purchased a Cobra .380 handgun
and ammunition from the defendant in the l\/liddle District of Florida
(MDFL) .

On .lanuary 23, 2018, with the assistance of the Cl, the UC purchased a
Bryco Arms l\/lodel 59 9 mm handgun from the defendant in the l\/lDFL. The
sale also included a bullet proof vest

On February 8, 2018, with the assistance of a Cl, the UC purchased
a Smith and Wesson (SW) 9mm handgun, a SW .35 7 magnum revolver, and
ammunition from the defendant in the l\/lDFL.

On April 5, 2018, with the assistance of a Cl, the UC purchased a
Taurus .357 handgun from the defendant in the MDFL.

Each of the firearms and items of ammunition traveled in and affected

interstate commerce

Defendant’s lnitials 17

 

Case 8:18-cr-00486-.]DW-CPT Document 18 Filed 01/04/19 Page 18 of 18 Page|D 63

At the time he possessed the firearm, the defendant was a convicted
felon who had not had his right to possess a firearm restored.
ll. Entire Agreement
This plea agreement constitutes the entire agreement between the
government and the defendant with respect to the aforementioned guilty plea
and no other promises, agreements, or representations exist or have been
made to the defendant or defendant's attorney with regard to such guilty plea.
12. Certification
T he defendant and defendant's counsel certify that this plea
agreement has been read in its entirety by (or has been read to) the defendant
and that defendant fully understands its terms
ioAJEn)dnsQf:i:dayof ecewv@/ ,Ans.

MARIA CHAPA LOPEZ
U ' d St tt ney

/2'33“/@

 

 

 

J mes C. 'reston, .lr.
A sist nt nited States Attorney

Christopher Delaughter Christopher F. l\/lurray
Attorney for Defendant Assistant United States Attorney
Chief, Violent Crirnes and Narcotics Section

 

 

18

